DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/29/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1, 7-9, 11, 13, 16, 18, 20-21, 27-29, 31, 33, 36, 38, 40 are pending, claims 1 and 7-9 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gers-Barlag et al. (US6709662) in view of Bernard et al. (WO2015099198). 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gers-Barlag et al. teaches A Pickering emulsion, said Pickering emulsion being a
finely dispersed water-in-oil or oil-in water system, said Pickering emulsion comprising: a) an oil phase; b) an aqueous phase; c) micro fine particles; d) at least one film former and emulsifier free (claims 1-2). In one working example, mineral oil is included at 10% (column 13, examples). The composition is cosmetic composition and further comprise antioxidant such as vitamin A (column 9, line 40-50; column 10, line 1-50).
	Bernard et al. teaches A transparent composition in the form of a nano- or micro-emulsion (abstract). The composition in the form of cosmetic such as lotion is preferably transparent (page 4, 4th paragraph). In a preferable embodiment, the composition of the present invention may be in the form of an O/W emulsion. In this case, the oil may be in the form of droplets with a number average particle size of 300 nm or less, preferably from 10 nm to 200 nm, and more preferably from 20 nm to 150 nm (page 51, 4th paragraph).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gers-Barlag et al.  is that Gers-Barlag et al. do not expressly teach transparent and droplet size. This deficiency in Gers-Barlag et al.  is cured by the teachings of Bernard et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Gers-Barlag et al., as suggested by Bernard et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare transparent composition  because transparent cosmetic composition is prefer as suggested by Bernard et al. Therefore, it is obvious to have transparent composition and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to optimize the droplet size at 20nm or less because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance form Bernard et al. teaching droplet size from 10 nm to 200 nm for nanoemulsion, it is obvious for one of ordinary skill in the art to have droplet size at 20nm or less and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1 and 7, prior art teaches transparent O/W emulsion comprising 10% mineral oil in water without emulsifier (surfactant), and transparent is considered as 90-100% transparency.
Regarding claims 8-9, Gers-Barlag et al. teaches active ingredient Vitamin A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stork et al. (US20080262103) in view of Bernard et al. (WO2015099198).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stork et al.  teaches In particular embodiments this invention provides a
clear oil-in-water emulsion comprising: (0.019 (a) from 50% to 98% of a water phase:
(b) from 2% to 70% of an oil phase comprising from 0.1% to 20%, w/w relative to the total weight of the emulsion, of a silicone oil, optionally in admixture with
another oily component; (c) from 0.05% to 2% of an electrosteric stabilizer, and
 (d) from 20% to 60% of a polyol and/or hydroxy acid. Of particular interest are emulsions according to the invention that have a low content of Surfactants, in particular
the emulsions containing less than 5% of Surfactant, more in particular less than 2%, still more in particular less than 1%. Specific embodiments are emulsions according to the invention that are substantially free of surfactants. Substantially free means no or an amount of surfactant that is insufficient to emulsify the oil phase in the emulsion (page 1-2, [0018-0023]). The oil phase may additionally contain suitable oil components which are skin-compatible oil components or component mixtures that are non-water-mixable and which may, for example, be natural oils (page 2, [0029]). The composition may further comprise active ingredients (page 6, [0072]). 
	Bernard et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stork et al.  is that Stork et al.  does not teach particle size less than 20nm. The deficiency of Stork et al.  is cured by teaching of Bernard et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stork et al., as suggested by Bernard et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to optimize droplet size to 20nm and less because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Bernard et al. teaching droplet size from 10 nm to 200 nm for nanoemulsion, it is obvious for one of ordinary skill in the art to have droplet size at 20nm or less and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1 and 7, Stork et al. teaches a clear O/W emulsion with particle size of less than 20nm comprising 0.1% to 20% of silicon oil droplet in water without surfactant, and clear indicates transparent (100% transparency).
Regarding claim 8, Stork et al. teaches active ingredient.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stork et al. (US20080262103) in view of Bernard et al. (WO2015099198), as applied for the above 103 rejection for claims 1 and 7-8, further in view of Gers-Barlag et al. (US6709662). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stork et al., Gers-Barlag et al. and Bernard et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stork et al.,  is that Stork et al.,   do not expressly teach vitamin A. This deficiency in Stork et al. is cured by the teachings of Gers-Barlag et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stork et al., as suggested by Gers-Barlag et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include Vitamin A as active ingredient because Vitamin A is a suitable ingredient in cosmetic composition. MPEP 2144.07. Under guidance from Stork et al. teaching active ingredient, Gers-Barlag et al. teaching vitamin A as active ingredient in cosmetic composition, it is obvious for one of ordinary skill in the art to include Vitamin A as active ingredient and produce instant claimed invention with reasonable expectation of success. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Gers-Barlag differs from the claimed oil-water (O/W) dispersion composition of the instant claims, in that Gers-Barlag is directed to a technology for stably dispersing amphiphilic solid particles at the interface between the oil phase and the water phase. These DI differences are shown in the schematic diagram below. As shown in the schematic diagram, according to Gers-Barlag, it is fine particles that are dispersible in both water and oil, which are not polar or non-polar solvent droplets as in the present invention, but the basic configuration itself is different from the claimed composition in that it is a particle of solids such as inorganic pigments, boron nitride, polymers, etc. Accordingly, Gers-Barlag fails to teach or suggest the claimed constitution that non-polar solvent droplets in a polar solvent.
In response to this argument: this is not persuasive. Gers-Barlag teaches an oil-water (O/W) dispersion that indicates oil droplet dispersed in water (polar solvent), even in the presence of particle disperse both in water and oil. Since applicant’s claim recites “comprising” that allows additional ingredient, Gers-Barlag in view of Bernard still teaches each limitation of applicant’s claimed invention, as demon stared in applicant’s working example, additional stabilizer aerogel particle is also included to stabile the dispersion. Therefore, the 103 rejection is still proper.

Applicants argue that Even though Bernard was cited as teaching a range of oil droplets as a number average particle size of 10 nm to 200 nm, Bernard's composition contains a surfactant. Bernard is silent on a particle size of oil droplets in a composition free of a surfactant. Contrary to the Office's assertion, the combined teaching of Gers-Barlag and Bernard does not teach a diameter of droplets as a result-effective variable in a surfactant-free O/W dispersion composition, and the diameter of droplets is not a variable for routine optimization.
In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejection, Gers-Barlag is relied on for teaching O/W dispersion without surfactant and Bernard is relied on for teaching O/W dispersion with particle size less than 20nm.  As cited in MPEP 2144.05, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, thus, there is no requirement of recognizing a parameter as result effective variable before optimization. Therefore, the 103 rejection is still proper.  

Applicants argue that as demonstrated in results of Table I and Table 2 of the subject specification, compositions containing droplets of diameter of 20 nm or less (Examples 1-4) showed remarkably high transmittance of 100%. Furthermore, the claimed compositions show an excellent temperature stability (see Experimental Example 4 and Table 3 of the subject specification). Such effects are not disclosed and suggested by Gers-Barlag and Bernard.
In response to this argument: This is not persuasive. MPEP 716.02(b) III, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicant’s data are not sufficient to overcome the 103 rejection at least for the following reasons. Firstly, applicant’s working example requires aerogel particle and ratio of oil / water 0.5:99.5, and claim 1 comprises any ratio of oil to water and even does not require aero particle for stabilization (potentially missing essential ingredient), thus, applicant’s data is not commensurate in scope with the claims. Secondly, applicant’s failed to compare with closest prior art teaching, there is no evidence to show that dispersion in Gers-Barlag and Bernard are not stable. Therefore, the 103 rejection is still proper.

Applicants argue that Gers-Barlag and Bernard fails to teach or suggest instant claim 1. Stork also fails to teach the each and every element of instant claim 1.
Stork, Gers-Barlag, and Bernard, in combination, do not teach or suggest each and every element of instant claim 1, which recites the subject matter of original claim 2.
In detail, as acknowledged by the Office, Stork fails to teach, among others, the claimed
average particle diameter of non-polar solvent droplets. Bernard, which merely teaches an average diameter of a broader range for solid particles (rather than solvent droplets) also fails to teach average particle diameter of droplets. Additionally, Bernard does not disclose an average diameter of solid particles in a composition free of a surfactant.
	In response to this argument: this is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejection, Stork is relied on for teaching O/W dispersion without surfactant, Bernard is relied on for teaching oil droplet with droplet size less than 20nm, Gers-Barlag is relied on for teaching Vitamin A as active agent; the combination of prior arts teaches each limitation of applicant’s claimed invention, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613